DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 20170344395 A1), hereinafter “Abe”, and in view of Yan et al. (US 2010/0312762 A1), hereinafter “Yan”.

As per claim 1, Abe teaches a system comprising a processing system that includes one or more processors; and a memory configured to store program code to be executed by the processing system, the program code configured to:
“receive an incoming query 
(Abe teaches the information processing apparatus 10 submit a job execution request “JOB a” (i.e., “incoming query”) to the management nodes 1)
“determine at least one feature of the incoming query” at [0036]- [0038], [0050];
(Abe teaches the job execution request specifying a queue of the management node 1, execution time of the job and a predetermined degree of parallelism (i.e., “at least one feature”))
“determine a system state of the query system” at [0040];
(Abe teaches determining temporal changes in the number of available computing nodes not executing a job, among a set of computing nodes that execute job execution request, and the earliest time in an available period in which a number of available computing nodes corresponding to the designated degree of parallelism in the job execution condition are present in the temporal changes)
“determining a set of executing queries being executed by the query system and a query state of each executing query in the set” at [0037]-[0047] and Fig. 1;
(Abe teaches the management node 1 has a plurality of queues in which job execution requests are registered. The management node 
“calculate a plurality of execution times for executing the incoming query at least partially concurrently with the set of executing queries, the plurality of execution times being calculated according to ones of a set of parallel thread options and based at least on the query state of each executing query in the set and the at least one feature of the query or the system state” at [0037]-[0047], [0068]-[0077] and Figs. 1, 4-7, 21;
(Abe teaches the end time calculation unit 13 calculates a turnaround time (i.e., “execution times”)which is an estimated end time  for each of the job executions conditions, based on the estimated start time for the job execution condition and the execution time for the new job (i.e., “incoming query”) with the designated degree of parallelism (i.e., “parallel thread options”,) wherein the estimate start time is dependent on the status of other jobs waiting in queue (i.e., “query state of each executing query in the set”))  
“initialize execution of the incoming query, against the database, with a number of processing threads that is at least based on the query state of each executing query in the set and one of the set of parallel thread options having an execution time of 
(Abe teaches registering the new job execution request (i.e., “initialize execution of the incoming query”) for execution the new job with the designated degree of parallelism (i.e., “number of processing thread”) indicated in an earliest job execution condition (i.e., “query state of each executing query in the set and one of the set of parallel thread options”)that gives the earliest execution end time)
	Abe does not explicitly teaches the job execution request is a query “associated with a database of a query system” as claimed. However, Yan teaches a method for processing database query using a plurality of nodes to process the query in parallel. Thus, it would have been obvious to one of ordinary skill in the art to combine Yan with Abe’s teaching in order to reduce the turnaround time to execute a database query based on the degree of parallelism and the number of pending queries in the queue, as suggested by Yan at [0003]-[0007].

As per claim 2, Abe and Yan teach the system of claim 1 discussed above. Abe also teaches: wherein “the time of completion attribute is an earliest time of completion” at [0045]-[0047].

As per claim 3, Abe and Yan teaches the system of claim 1 discussed above. Abe also teaches: wherein “the query state of each executing query in the set respectively comprises one or more of indicia of work remaining before completion, 

As per claim 4, Abe and Yan teach the system of claim 1 discussed above. Abe also teaches: “the system state includes at least one of: a processing thread attribute that includes at least one of a total number of processing thread or a currently available number of processing thread; an input/output (I/O) attribute that includes a measure of data throughput for the query system or the database; or a memory attribute that includes an availability measure of a buffer cache” at [0040]-[0044].

As per claim 5, Abe and Yan teach the system of claim 4 discussed above. Abe also teaches “the system further comprises at least one of a dynamic management viewer or a performance monitor, each of which is configured to determine at least a portion of one or more of the processing thread attribute, the I/O attribute, or the memory attribute” at [0040]-[0044].

As per claim 6, Abe and Yan teach the system of claim 1 discussed above. Abe also teaches:  wherein “the at least one feature of the incoming query is obtained from a query plan and includes a query cost or operator level details” at [0036]-[0038] and Fig. 1.

As per claim 7, Abe and Yan teach the system of claim 1 discussed above. Abe also teaches: wherein “the program code includes an execution predictor and a parallelism selector; the execution predictor configured to calculate the plurality of 

Claims 8-18 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.

As per claim 19, Abe and Yan teaches the medium of claim 15 discussed above. Abe also teaches: wherein “the set of executing queries includes at least one executing query each having a corresponding other one of the parallel thread options; and wherein the time of completion attribute is a lowest average time of completion” at [0037]-[0047] and Fig. 1.

As per claim 20, Abe and Yan teaches the medium of claim 15 discussed above. Abe also teaches: wherein “the set of executing queries includes at least one executing query each having a corresponding other one of the parallel thread options; wherein the number of processing threads for the incoming query and the other number of processing threads for the at least one executing query are more than a total number of processing threads for the query system; and wherein the number of processing threads for the incoming query is proportional to another number of processing threads for the at least one executing query and is based at least on the one of the set of .


Response to Arguments
Applicant's arguments filed 5/05/2021 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claim 1, Applicant argued that “Abe and Yan fails to tech or suggest at least to “calculate a plurality of execution times for executing the incoming query at least partially concurrently with the set of executing queries, the plurality of execution times being calculated according the ones of a set of parallel thread options and based at least on the query state of each executing query in the set, and the at least one feature of the query or the system state” and to “initialize execution of the incoming query, against the database, with the number of processing threads that is at least based on the query state of each executing query in the set and one of the set of parallel thread options having execution time of the execution times that corresponds to a time of completion attribute” as recited in claim 1. The examiner respectfully disagrees.

The “calculate a plurality of execution times” feature of claim 1.
	Applicant argued that Abe fails to teach “the plurality of execution times being calculated according to ones of a set of parallel thread options and based on the query state of each executing query in the set, and the at least one feature of the query or the 
	Abe teaches at [0008] that:

    PNG
    media_image1.png
    164
    493
    media_image1.png
    Greyscale

Abe teaches that the turnaround time of a job depends on degree of parallelism and the waiting time. If the degree of parallelism (DOP) is low, it takes a long time to execute the job, but the waiting time for execution for the job is short. On the other hand, if the degree of parallelism is high, it takes a short time to execute the job, but the waiting time is long. Abe therefore teaches the turnaround time = time to execute the job + waiting time. Because time to execute a job depends on the DOP, the turnaround time is based on degree of parallelism and waiting time. The examiner maps Abe’s turnaround time to the claim “execution times” and Abe’s DOP to the claim “degree of parallelism”.
Applicant’s specification at [0053] defines “a query state for an executing query at the query system may include, without limitation, indicia of work remaining before completion, indicia of work complete since execution, and/or a number of threads utilized for that query”. Similarly, Abe teaches at [0009] that “the degree of parallelism appropriate to reduce the turnaround time is dependent on the status of jobs waiting for execution in a queue, and the resource amount of computing nodes”, and Abe’s “waiting time”  or “status of job waiting for execution in a queue” corresponds to the claim “query states of executing queries”. Abe teaches at Figs. 4-5 different scenarios to illustrate how the turnaround time depends on degree of parallelism and waiting time (or status of job waiting for execution in queue) as discussed in detail below. 
In Abe’s Fig. 4, Job 0003 is submitted with the DOP = 4, which requires 4 computing nodes to execute the Job in parallel. Since there are 4 available computing nodes, the newly submit job is assigned to the 4 computing nodes to execute the job immediately, waiting time =0. Assuming it takes 60 minutes for 4 nodes to execute the Job, the turnaround time is 60 + 0 = 60 minutes.

    PNG
    media_image2.png
    1055
    650
    media_image2.png
    Greyscale

turnaround time = 30 minutes + waiting time.

    PNG
    media_image3.png
    1149
    691
    media_image3.png
    Greyscale

the waiting time is dependent on the status of other jobs currently being executed, such as Job 0001 and Job 0002. In other words, the waiting time for Job 0001 equals remaining time to execute Job 0002 or 0003. For instance, if the remaining time to execute Job 0002 is 15 minutes, then after 15 minutes, additional 4 computing nodes are available, and combining with the other 4 available nodes, to execute Job 0003 with DOP=8. The turnaround time = 30’ + 15’ = 45 minutes. In another example, if the remaining time to execute Job 0002 is 45 minutes, then waiting time is 45’, and the turnaround time = 30’ + 45’ = 75 minutes. 
As seen in the discussion above, the turnaround time is not only dependent on the DOP, but also depend on waiting time (or status of other jobs waiting in the queue), wherein the waiting time is the remaining time to execute other pending Jobs. For example, turnaround time for Job 0003, with the DOP=8 can be either 45 minutes or 75 minutes, depending on the remaining time to execute Job 0002, or in other words, depending on the query states of already executing queries in the system.
Abe also teaches at Fig. 1 a specific example, which shows the detail steps to calculate the turnaround time.  Abe teaches at [0042] that the user enters the job to be executed, such as “Job a” into the apparatus 10, and the execution time calculation unit 12 calculate an execution time of the new job for each of the plurality of degree of parallelism. For example, it takes 1,800 sec to execute JOB a with DOP=1, 1,575 sec with DOP=4 and 1,350 sec with DOP =8. 

    PNG
    media_image4.png
    234
    819
    media_image4.png
    Greyscale


Without considering the status of other jobs in the queue, DOP=8 is the best option to execute Job a because it requires the least execution time (1,350 sec), as compared with DOP=4 (1,575 sec) and DOP=1 (1,800 sec).
However, these execution times are not the actual time to execute the JOB a, because it does not include the waiting time, as discuss above. Abe then teaches at [0047] the end time calculation unit 13 calculates an estimate end time for each of the job execution condition. The estimated end time is an estimated value of a turnaround time of the job, including the waiting time, which is dependent of the remaining time of other Job in the queue #1 (e.g., Job b, Job c). 

    PNG
    media_image5.png
    608
    784
    media_image5.png
    Greyscale


Abe’s Fig. 21 provide the details of the estimate end time calculation. The estimated end time is calculated based on the DOP and the status of other jobs in the queue. Box 90 shows different elapsed times to execute the Job a using different DOPs. Box 91 show the waiting time/remaining time to execute other jobs in the queue #1. The information from both boxes 90 and 91 are used to calculate turnaround time to execute Job a. Queue #1 with the DOP=4 is selected because all the computing nodes are available at 12:10, as compared with DOP=8 (12:30, 20’ waiting time). Abe therefore teaches the steps of calculating a plurality of execution times for the incoming query according to the parallel thread options and based at least on the query state of each executing query in the set, as required by the claims.

    PNG
    media_image6.png
    588
    839
    media_image6.png
    Greyscale

The “initialize execution of the incoming query” feature of Claim 1.
Applicant argued that Abe does not teach “initialize execution of the incoming query, against the database, with a number of processing threads that is at least based on the query state of each executing query in the set and one of the set of parallel thread options having an execution time of the execution times that corresponds to a time of completion attribute”. On the contrary, as discussed above. Abe calculates the estimated end time to execute the incoming Job a based on different DOP options and the status of other Jobs in the queue, and selects the option with the earliest estimate end time to execute Job a.  
Applicant further argued that “the degree of parallelism at execution time in Abe is based on a previously-determined number of nodes being available in the computing pool that allows for completing execution by a specified time, and that is not tied to the state of queries running on the nodes in use. On the contrary, as discussed above in relation to Fig. 1 and 21, Abe relies on the elapsed times calculated for different DOP options and the status of other jobs in the queue. Box 90 shows different elapsed times to execute the Job a using different DOPs. Box 91 show the waiting time/remaining time to execute other jobs in the queue #1. The information from both boxes 90 and 91 are used to calculate turnaround time to execute Job a. Queue #1 with the DOP=4 is selected because all the computing nodes are available at 12:10, as compared with DOP=8 (12:30, 20’ waiting time). 
Applicant provides an example that  “for instance, a job in Abe that is determined, prior to queueing, to run on 5 nodes, will be run on 5 free nodes when available regardless of other queries and in-use nodes in the system (e.g., in a pool of 100 nodes 

The “determining at least one feature of the incoming query” feature of claim 1
Applicant argued that Abe does not teach “determining at least one feature of the incoming query”. On the contrary, Abe teaches at [0038] that “the user enters the job to be executed and the execution time of the job with a predetermined degree of parallelism”, wherein the execution time and degree of parallelism are attributes/features of the job. 


    PNG
    media_image7.png
    182
    809
    media_image7.png
    Greyscale


Applicant further argued that execution time and degrees of parallelism are system options, not a feature of the incoming query, the examiner respectfully disagrees. These features are associated with a particular job execution request, and they are clearly attributes/feature of this particular job execution request. 

	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.







Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KHANH B PHAM/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             
May 14, 2021